UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) þ Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 Deluxe Corporation (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Deluxe Corporation 3680 Victoria Street N. Shoreview, MN 55126-2966 P.O. Box 64235 St. Paul, MN 55164-0235 www.deluxe.com NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD MAY 2, 2012 To the Shareholders of Deluxe Corporation: It is our pleasure to invite you to the Deluxe Corporation 2012 annual meeting of shareholders.The annual meeting will be held at Deluxe’s headquarters located at 3680 Victoria Street North, Shoreview, Minnesota on Wednesday, May 2, 2012, at 2:00p.m. Central Time for the following purposes: 1. To elect nine directors to hold office until the 2013 annual meeting of shareholders. 2. To cast an advisory (non-binding) vote on the compensation of our Named Executive Officers (a “Say-on-Pay” vote). 3. To consider and act upon a proposal to approve the Deluxe Corporation 2012 Annual Incentive Plan so that Deluxe can treat payments under this plan as tax-deductible performance-based compensation for U.S. federal income tax purposes. 4. To consider and act upon a proposal to approve the Deluxe Corporation 2012 Long-Term Incentive Plan. 5. To consider and act upon a proposal to ratify the appointment of PricewaterhouseCoopers LLP as our independent registered public accounting firm for the year ending December 31, 2012. 6. To take action on any other business that may properly come before the meeting and any adjournment thereof. Shareholders of record at the close of business on March 5, 2012, are entitled to vote at the meeting and at any adjournment thereof.In this proxy statement, we may also refer to Deluxe Corporation as “Deluxe,” the “Company,” “we”, “our” or “us.” Once again, we are furnishing proxy materials to our shareholders over the Internet.This process expedites the delivery of proxy materials, reduces paper waste and saves the Company expense.In addition, these materials remain easily accessible, and shareholders receive clear instructions for voting and requesting paper copies of the materials if they so desire. - more - We are mailing the Notice of Internet Availability of Proxy Materials (“Internet Notice”) to shareholders of record on or about March 15, 2012.The Internet Notice contains instructions on how to access our Proxy Statement and Annual Report, and how to vote online.In addition, the Internet Notice contains instructions on how to (i) request a paper copy of the Proxy Statement and Annual Report, if you received only an Internet Notice this year, or (ii) elect to receive your Proxy Statement and Annual Report only over the Internet, if you received them by mail this year. It is important that your shares be represented at the annual meeting.Whether or not you plan to attend the annual meeting in person, please vote as soon as possible to ensure the presence of a quorum and save Deluxe further expense.You may vote your shares by telephone or Internet, or you may sign, date and mail the enclosed proxy card in the envelope provided.Instructions regarding the methods of voting are contained in the Internet Notice and in the Proxy Statement.Voting by telephone, Internet or mail will not limit your right to vote in person or to attend the annual meeting. BY ORDER OF THE BOARD OF DIRECTORS Anthony C. Scarfone Corporate Secretary March 12, 2012 [This page left blank intentionally.] DELUXE CORPORATION 3680 Victoria Street N., Shoreview, Minnesota 55126-2966 Proxy Statement 2 TO BE HELD MAY 2, 2012 TABLE OF CONTENTS INFORMATION CONCERNING SOLICITATION AND VOTING What is the purpose of the annual meeting? 3 How does the Board recommend that I vote? 3 Who is entitled to vote at the meeting? 3 How many shares must be present to hold the meeting? 3 What is the difference between a shareholder of record and a “street name” holder? 3 How do I vote my shares? 4 What does it mean if I receive more than one Notice of Internet Availability of Proxy Materials? 4 Can I vote my shares in person at the meeting? 4 What vote is required to elect directors? 5 What vote is required on proposals other than the election of directors? 5 How are votes counted? 5 What if I do not specify how I want my shares voted? 5 What is the effect of not casting my vote? 5 Can I change my vote? 6 Who pays the cost of proxy preparation and solicitation? 6 STOCK OWNERSHIP AND REPORTING Director and Executive Officer Stock Ownership and Sale Guidelines 6 Security Ownership of Certain Beneficial Owners and Management 6 Section 16(a) Beneficial Ownership Reporting Compliance 9 ITEM 1: ELECTION OF DIRECTORS 9 Nominees for Election 9 BOARD STRUCTURE AND GOVERNANCE Board Oversight and Director Independence 14 Corporate Governance Principles 14 Code of Ethics and Business Conduct 14 Related Party Transaction Policy and Procedures 15 Board Composition and Qualifications 15 Director Selection Process 16 Meetings and Committees of the Board of Directors 17 Audit Committee 17 Compensation Committee 18 Table of Contents Corporate Governance Committee 18 Finance Committee 19 Communications with Directors 19 Board Leadership Structure; Non-Executive Chairman; Executive Sessions 19 Board Role in Risk Oversight 20 Audit Committee Expertise; Complaint-Handling Procedures 20 Compensation Committee Processes and Procedures 20 Compensation Committee Interlocks and Insider Participation 21 Non-Employee Director Compensation 21 Director Compensation Table for2011 23 EXECUTIVE COMPENSATION ITEM 2: ADVISORY VOTE ON COMPENSATION OF NAMED EXECUTIVE OFFICERS (referred to as “Say-on-Pay”) 24 Compensation Discussion and Analysis 24 Compensation Committee Report 35 Executive Compensation Tables 36 Summary Compensation Table 37 2011 All Other Compensation Supplemental Table 39 Grants of Plan-Based Awards in 2011 40 Outstanding Equity Awards at 2011 Fiscal Year-End 42 2011 Option Exercises and Stock Vested 43 Deferred Compensation Plan 43 Non-Qualified Deferred Compensation Table 44 Severance, Retention and Change of Control Arrangements 44 Severance Calculations Table 47 Change of Control Calculations Tables 48 ITEM 3: APPROVAL OF THE 2 51 ITEM 4: APPROVAL OF THE 2012LONG-TERM INCENTIVE PLAN 54 FISCAL YEAR 2 Audit Committee Report 60 Fees Paid to Independent Registered Public Accounting Firm 61 Policy on Audit Committee Pre-Approval of Accounting Firm Fees and Services 62 ITEM 5: RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM
